TERMINATION AGREEMENT




This Termination Agreement (the “Termination Agreement”) is made and dated as of
June 2 2009 (the “Effective Date”) by and among CombinatoRx, Incorporated, a
Delaware corporation with its registered office at 245 First Street, Cambridge,
Massachusetts, 02142, USA (“CRX”), BioMedical Sciences Investment Fund Pte Ltd,
a Singapore private limited company with its registered address at 250 North
Bridge Road #20-02 Raffles City Tower, Singapore 179101

(“BioMedical”) and CombinatoRx (Singapore) Pte. Ltd., a Singapore private
limited company with its registered address at 11 Biopolis Way #08-05/06 Helios
Singapore 138667 (“CRX-SG”). Each of CRX, BioMedical and CRX-SG is a “Party” to
this Termination Agreement.

WHEREAS, all Parties entered into the Subscription and Shareholders Agreement,
dated as of August 19, 2005 (the “SSA”) and the Swap-Up Agreement, dated as of
August 30, 2005 (the “SUA”); CRX and BioMedical entered into the Share Charge,
dated as of August 30, 2005 (the “SC”), the Registration Rights Agreement, dated
as of August 30, 2005 (the “RRA”); CRX and CRX-SG entered into a Services
Agreement, dated as of August 19, 2005 (collectively with all Statements of
Work, as defined therein, entered into pursuant thereto, the “SA”) and the
Parent Subscription Agreement, dated as of August 18, 2005 (the “PSA”); CRX
issued to BioMedical a Common Stock Purchase Warrant on August 19, 2005 (the
“Warrant”); and CRX, Biomedical and the shareholders of CRX entered into the
Preferred Stock Rights Agreement dated as of August 30, 2005 (the “PSRA”).

WHEREAS, the PSRA was terminated on November 9, 2005 in accordance with Section
2.1 of the PSRA upon the initial public offering of the common stock of CRx.

WHEREAS, the Parties now wish to terminate or amend the various agreements among
and between the Parties;

NOW, THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:

1.      Reference to Agreements. Reference is made to (i) the SUA, the RRA and
the SA (collectively, the “US Terminated Documents”), (ii) the following
convertible notes issued by CRX-SG to BioMedical: the Series 1 Notes issued on
August 30, 2005 with a principal amount of US$5.5 million, the Series 2 Notes
issued on June 8, 2006 with a principal amount of US$3.5 million, the Series 3
Notes issued on May 30, 2007 with a principal amount of US$3.5 million, the
Series 4 Notes issued on August 4, 2008 with a principal amount of US$2.5
million and the Series 5 Notes issued on August 4, 2008 (collectively, the
“Notes”), (iii) the Debenture, dated as of August 30, 2005, between BioMedical
and CRX-SG relating to the Notes (the “Debenture”), and (iv) the SSA, the PSA
and the SC (collectively, the “Singapore Terminating Agreements”).     2.
Termination of Agreements. The US Terminated Documents are hereby terminated and
shall be null, void and of no further force or effect. Notwithstanding any
provision to the contrary in this Agreement pursuant to which the SA has been
terminated, the Parties expressly agree that the termination of the SA shall not
affect Sections 9, 11 and 12 of the SA which shall survive the expiration or
termination of the SA and continue in full  

--------------------------------------------------------------------------------

  force and effect. Notwithstanding the provisions of the US Terminated
Documents (save for the SA), the Parties agree that any provisions contained in
the US Terminated Documents (save for the SA) that are stated to survive the
termination thereof shall be of no further force or effect as of the Effective
Date, provided, however, the payment obligations of CRX-SG to CRX pursuant to
the SA, incurred or accrued prior to the Effective Date for pass-through
expenses and not exceeding US $50,000 in total, shall remain outstanding and
payable in accordance with the terms of Section 6.A. of the SA and provided that
the payment obligations of CRX-SG of such pass-through expenses are conditional
upon the production by CRX of documentary evidence, to CRX-SG’s satisfaction, of
such pass-through expenses having incurred or accrued. The Parties agree that
Section 8(E) of the SA shall terminate as of the Effective Date and all rights
and licences granted under Section 8(E) shall henceforth cease.   3.     
Transition Services Agreement. CRX and CRX-SG agree to execute the Transition
Services Agreement (“TSA”), in the form attached hereto as Exhibit A, on the
Effective Date.   4.      Intellectual Property Assignment Agreement. CRX and
CRX-SG agree to execute the Intellectual Property Assignment Agreement (“IPAA”),
in the form attached hereto as Exhibit B, on the Effective Date. The
intellectual property rights granted by CRX to CRX-SG pursuant to the SA and any
agreements or arrangements between CRX and CRX-SG other than the IPAA are hereby
terminated and are null, void and of no further force or effect. As of the
Effective Date, CRX-SG shall only have such rights to intellectual property
created, owned or controlled by CRX as are set forth in the IPAA.   5.     
Singapore Terminating Agreements: The Parties have agreed to terminate their
respective Singapore Terminating Agreements on and subject to the terms and
conditions contained in the Share Purchase Agreement entered into between CRX,
BioMedical and CRX-SG on the Effective Date (“the SPA”).   6.      Conveyance of
Shares of CRX-SG. The 2,602,041 ordinary shares of CRX-SG held by CRX shall be
acquired by BioMedical for US$1.00 in aggregate pursuant to the SPA on the
Effective Date.   7.      Notes and Debenture. In accordance with the SPA, as of
the Effective Date, BioMedical and CRX-SG shall amend the terms and conditions
of the Notes and prepare a Supplemental Debenture, and CRX-SG shall promptly
file the Supplemental Debenture with the Singapore Accounting and Corporation
Regulatory Authority (“ACRA”) after the Effective Date.   8.      Amendment of
Memorandum and Articles of Association; CRX-SG Name Change. BioMedical, as the
sole shareholder of CRX-SG, immediately following the conveyance of the ordinary
shares of CRX-SG held by CRX pursuant to Section 6 hereof, agrees to prepare,
execute and file an amended and restated Articles of Association of CRX-SG    
(the “Amended Articles”), with ACRA on the Effective Date and to cause CRX-SG to
change its name to ExCRX Singapore Pte. Ltd   2       

--------------------------------------------------------------------------------

9.      Approvals. Each Party represents that it has obtained all shareholder,
director and third party approvals and consents as may be required for such
Party to execute this Termination Agreement, terminate the US Terminated
Documents, enter into the TSA, IPAA and SPA and perform all other actions
contemplated thereby or hereby or that may be necessary to effectuate the
foregoing, under all applicable laws and regulations.   10.      Resignation of
CRX Directors. CRX agrees to cause one of the directors of CRX-SG appointed by
CRX (namely Alexis A Borisy) and the alternate director of CRX-SG appointed by
Alexis A Borisy (namely Robert Malcolm Alexander Forrester) to resign on the
Effective Date, and CRX-SG agrees to arrange for such resignations to be
properly notified to ACRA promptly after the Effective Date.   11.      Warrant.
CRX and BioMedical agree that the Warrant shall remain issued and outstanding
following the Effective Date.   12.      Confidentiality. The Parties hereby
agree that the provisions of Clause 19 of the SPA relating to confidentiality
shall also apply to this Agreement.   13.      Mutual Releases.     (a)     
Each of BioMedical and CRX-SG, in consideration of the agreements hereunder and
for other valuable consideration, the receipt and sufficiency of which are
acknowledged, for themselves, and for their respective parents, subsidiaries,
affiliates, agents, employees, officers, directors, successors, attorneys and
assigns (“BioMedical Releasors” and “CRX-SG Releasors,” respectively) fully
releases and discharges, and covenants not to sue, CRX, its present and former
subsidiaries, affiliates, directors, officers, employees, agents, stockholders,
successors, attorneys and assigns, forever, from and with respect to any claims,
liabilities, actions and suits of any nature, whether in law, at equity or
otherwise, which the BioMedical Releasors and the CRX-SG Releasors ever had or
now have upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the Effective Date that relates to or arises from the
US      Terminated Documents, the Notes, Debenture or the Singapore Terminating
Agreements.     (b)      CRX, in consideration of the agreements hereunder and
for other valuable consideration, the receipt and sufficiency of which are
acknowledged, for itself, and by these presents for its subsidiaries (other than
CRX-SG), affiliates, agents, employees, officers, directors, successors,
attorneys and assigns (“CRX      Releasors”), fully releases and discharges, and
covenants not to sue, BioMedical and CRX-SG, their respective present and former
parents, subsidiaries, affiliates, directors, officers, employees, agents,
stockholders, successors, attorneys and assigns, forever, from and with respect
to any claims, liabilities, actions and suits of any nature, whether in law, at
equity or otherwise, which CRX Releasors ever had or now have upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
Effective Date that relates to or arises from the US Terminated Documents, the
Notes, Debenture or the Singapore Terminating Agreements. For the avoidance of
doubt, nothing herein shall affect  

3

--------------------------------------------------------------------------------

  the rights and obligations of BioMedical and CRX-SG inter se in respect of the
Notes, Debenture or the Singapore Terminating Agreements.   14.     
Indemnification.     (a)      BioMedical agrees to indemnify CRX against and
shall hold it harmless from any and all damage, loss, liability, fines,
penalties and expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
Parties) incurred or suffered by CRX arising out of any misrepresentation or
breach of warranty or breach of covenant or agreement (including, but not
limited to, Section 13 hereof) made or to be performed by BioMedical pursuant to
this Termination Agreement.     (b)      CRX-SG agrees to indemnify CRX against
and shall hold it harmless from any and all damage, loss, liability, fines,
penalties and expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
Parties) incurred or suffered by CRX arising out of any misrepresentation or
breach of warranty or breach of covenant or agreement (including, but not
limited to, Section 13 hereof) made or to be performed by CRX-SG pursuant to
this Termination Agreement.     (c)      CRX agrees to indemnify BioMedical
against and shall hold it harmless from any and all damage, loss, liability,
fines, penalties and expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
Parties) incurred or suffered by BioMedical arising out of any misrepresentation
or breach of warranty or breach of covenant or agreement (including, but not
limited to, Section 13 hereof) made or to be performed by CRX pursuant to this
Termination Agreement.     (d)      CRX agrees to indemnify CRX-SG against and
shall hold it harmless from any and all damage, loss, liability, fines,
penalties and expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
Parties) incurred or suffered by CRX-SG arising out of any misrepresentation or
breach of warranty or breach of covenant or agreement (including, but not
limited to, Section 13 hereof) made or to be performed by CRX pursuant to this
Termination Agreement.   15.      Successors and Assigns. This Termination
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns, and neither this Termination
Agreement nor any of the rights, interests or obligations hereunder of the
Parties hereto may be assigned or delegated by any of the Parties hereto without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed.   4       

--------------------------------------------------------------------------------

16.      Waiver. Except as expressly provided in this Agreement, no failure or
delay by any Party in exercising any right or remedy relating to this Agreement
shall affect or operate as a waiver or variation of that right or remedy or
preclude its exercise at any subsequent time. No single or partial exercise of
any such right or remedy shall preclude any further exercise of it or the
exercise of any other remedy.   17.      Costs and Attorneys’ Fees. Each of CRX,
CRX-SG and BioMedical shall bear its own costs, including attorney’s fees, in
connection with the preparation and negotiation of this Agreement, the TSA, the
IPAA and the SPA and the consummation of the transactions contemplated thereby.
  18.      General. This Agreement may be executed in any number of
counterparts, which together shall constitute one instrument, shall be governed
by and construed in accordance with the laws (other than the conflict of laws
rules) of the State of New York and shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.   19.     
Announcement. None of the Parties shall make or authorise the making of any
announcement concerning the subject matter of this Agreement at any time without
the prior written approval of the other Parties. None of the Parties shall use
the name of the other Parties, either expressly or by implication, for any
purpose whether in relation to any news, advertisement, promotional materials or
other form of publicity without obtaining the prior written consent of the other
Parties. Notwithstanding the generality of this Section 19, the Parties may
notify third parties of the fact that this Agreement is in effect and may
disclose this Agreement and the transactions contemplated thereby as required by
law, any regulatory body or the rules and regulations of any recognized stock
exchange, provided that where any Party makes any disclosure and/or announcement
pursuant to the rules and regulations of any recognized stock exchange, they
shall do so in consultation with each other.  

[The remainder of this page is intentionally blank]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by its duly authorized officer as an agreement under seal
as of the date hereof.



COMBINATORX, INCORPORATED






By: /s/ Robert Forrester
Name: Robert Forrester
Title: Executive Vice President and CFO

BIOMEDICAL SCIENCES INVESTMENT
FUND PTE LTD






By: /s/ Chu Swee Yeok
Name: Chu Swee Yeok
Title: Director




COMBINATORX (SINGAPORE) PTE LTD



By: Yeo Su Ling
Name: Yeo Su Ling
Title: Director




--------------------------------------------------------------------------------



Exhibit A




Form Transition Services Agreement

--------------------------------------------------------------------------------



Exhibit B




Form Intellectual property Assignment Agreement

--------------------------------------------------------------------------------